DETAILED ACTION
This action is in response to claims filed 15 August 2019 for application 16542033 filed 15 August 2019. Currently claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection value generator” and “pruning module” in claim 1 and “connection value generator”, “pruning module” and “computing unit” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 11, 12, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Learning both Weights and Connections for Efficient Neural Networks)(hereinafter “Han1”).

Regarding claims 1 and 11, Han1 discloses: A neural network processor, comprising: 
a connection value generator (“We implemented network pruning in Caffe [26]. Caffe was modified to add a mask which disregards pruned parameters during network operation for each weight tensor. The pruning threshold is chosen as a quality parameter multiplied by the standard deviation of a layer’s weights. We carried out the experiments on Nvidia TitanX and GTX980 GPUs.” P §4. ¶1) of a data modifier configured to: 
receive one or more groups of input data and one or more weight values (“Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important.” P3 §3 ¶1, Fig 2 Inputs and weights have to be set to some initial value., “Both CONV and FC layers can be pruned, but with different sensitivity. Figure 6 shows the sensitivity of each layer to network pruning. The figure shows how accuracy drops as parameters are pruned on a layer-by-layer basis. The CONV layers (on the left) are more sensitive to pruning than the fully connected layers (on the right). The first convolutional layer, which interacts with the input image directly, is most sensitive to pruning. We suspect this sensitivity is due to the input layer having only 3 channels and thus less redundancy than the other convolutional layers. We used the sensitivity results to find each layer’s threshold: for example, the smallest threshold was applied to the most sensitive layer, which is the first convolutional layer.” P7 ¶4), 
generate one or more connection values based on the one or more weight values (“The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3. The final step retrains the network to learn the final weights for the remaining sparse connections. This step is critical. If the pruned network is used without retraining, accuracy is significantly impacted.” P3 §3 ¶2); and 
a pruning module of the data modifier configured to modify the one or more groups of input data based on the connection values (“Learning the right connections is an iterative process. Pruning followed by a retraining is one iteration, after many such iterations the minimum number connections could be found. Without loss of accuracy, this method can boost pruning rate from 5X to 9X on AlexNet compared with single-step aggressive pruning. Each iteration is a greedy search in that we find the best connections.” P4 §3.4).

Regarding claims 2 and 12, Han1 discloses: The neural network processor of claim 1, further comprising a computing unit configured to: multiply one or more output gradients with the modified input data to generate one or more weight differences, and subtract the one or more weight differences from one or more weight values to generate one or more updated weight values (Figure 2 – Train Weights, note: multiplying input data and weights to generate gradients to create updated weight values is how weight training is performed., “Retraining the pruned layers starting with retained weights requires less computation because we don’t have to back propagate through the entire network. Also, neural networks are prone to suffer the vanishing gradient problem [25] as the networks get deeper, which makes pruning errors harder to recover for deep networks. To prevent this, we fix the parameters for CONV layers and only retrain the FC layers after pruning the FC layers, and vice versa.” P4 ¶1, “A neuron that has zero input connections (or zero output connections) will have no contribution to the final loss, leading the gradient to be zero for its output connection (or input connection), respectively. Only the regularization term will push the weights to zero. Thus, the dead neurons will be automatically removed during retraining.” P4 §3.5 ¶1).


Regarding claims 6 and 16, Han1 discloses: The neural network processor of claim 1, further comprising a computing unit configured to respectively multiply the modified groups of input data with the weight values to generate one or more groups of output data (“A neuron that has zero input connections (or zero output connections) will have no contribution to the final loss, leading the gradient to be zero for its output connection (or input connection), respectively. Only the regularization term will push the weights to zero. Thus, the dead neurons will be automatically removed during retraining.” P4 §3.5 ¶1).

Regarding claims 8 and 18, Han1 discloses: The neural network processor of claim 1, wherein one or more of the connection values are generated as zero when absolute values of the weight values that correspond to the one or more of the connection values are less than or equal to a first threshold value (“After an initial training phase, we remove all connections whose weight is lower than a threshold.” P2 ¶1).


Regarding claims 9 and 19, Han1 discloses: The neural network processor of claim 1, wherein one or more of the connection values are generated as one when absolute values of the weight values that correspond to the one or more of the connection values are greater than or equal to a second threshold value  (“After an initial training phase, we remove all connections whose weight is lower than a threshold.” P2 ¶1, note: connection values are 1 (retained) if the weight is above a threshold).


Regarding claim 21, Han1 discloses: A neural network processor for training neural networks, comprising: 
a connection value generator of a data modifier configured to: 
receive one or more groups of input data and one or more weight values at one or more input nodes of a current layer (“Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important.” P3 §3 ¶1, Fig 2 Inputs and weights have to be set to some initial value., “Both CONV and FC layers can be pruned, but with different sensitivity. Figure 6 shows the sensitivity of each layer to network pruning. The figure shows how accuracy drops as parameters are pruned on a layer-by-layer basis. The CONV layers (on the left) are more sensitive to pruning than the fully connected layers (on the right). The first convolutional layer, which interacts with the input image directly, is most sensitive to pruning. We suspect this sensitivity is due to the input layer having only 3 channels and thus less redundancy than the other convolutional layers. We used the sensitivity results to find each layer’s threshold: for example, the smallest threshold was applied to the most sensitive layer, which is the first convolutional layer.” P7 ¶4), 
generate one or more connection values based on the one or more weight values (“The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3. The final step retrains the network to learn the final weights for the remaining sparse connections. This step is critical. If the pruned network is used without retraining, accuracy is significantly impacted.” P3 §3 ¶2); 
a pruning module of the data modifier configured to modify the one or more groups of input data based on the connection values  (“Learning the right connections is an iterative process. Pruning followed by a retraining is one iteration, after many such iterations the minimum number connections could be found. Without loss of accuracy, this method can boost pruning rate from 5X to 9X on AlexNet compared with single-step aggressive pruning. Each iteration is a greedy search in that we find the best connections.” P4 §3.4); and 
a computing unit configured to: 
update the one or more weight values of the current layer based on the modified input data and one or more output gradients received at one or more output nodes of the current layer from a next layer  (Figure 2 – Train Weights, note: multiplying input data and weights to generate gradients to create updated weight values is how weight training is performed., “Retraining the pruned layers starting with retained weights requires less computation because we don’t have to back propagate through the entire network. Also, neural networks are prone to suffer the vanishing gradient problem [25] as the networks get deeper, which makes pruning errors harder to recover for deep networks. To prevent this, we fix the parameters for CONV layers and only retrain the FC layers after pruning the FC layers, and vice versa.” P4 ¶1, “A neuron that has zero input connections (or zero output connections) will have no contribution to the final loss, leading the gradient to be zero for its output connection (or input connection), respectively. Only the regularization term will push the weights to zero. Thus, the dead neurons will be automatically removed during retraining.” P4 §3.5 ¶1), 
calculate one or more input gradients of the current layer based on the weight values and the one or more output gradients P4 §3.5 ¶1, and 
respectively multiply the modified input data with the weight values to generate one or more groups of output data at the one or more output nodes of the current layer P4 §3.5 ¶1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7, 13, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han1 in view of Han et al. (Deep Compression: Compressing Deep Neural Network with Pruning, Trained Quantization and Huffman Coding)(hereinafter “Han2”).

Regarding claims 3 and 13, Han1 discloses: The neural network processor of claim 2, wherein the data modifier is connected to a memory and a direct memory access (DMA) module, wherein the data modifier is configured to store the one or more output gradients and the modified input data in the memory (Figure 1, “While these large neural networks are very powerful, their size consumes considerable storage, memory bandwidth, and computational resources. For embedded mobile applications, these resource demands become prohibitive. Figure 1 shows the energy cost of basic arithmetic and memory operations in a 45nm CMOS process. From this data we see the energy per connection is dominated by memory access and ranges from 5pJ for 32 bit coefficients in on-chip SRAM to 640pJ for 32bit coefficients in off-chip DRAM [7]. Large networks do not fit in on-chip storage and hence require the more costly DRAM accesses. Running a 1 billion connection neural network, for example, at 20Hz would require (20Hz)(1G)(640pJ) = 12:8W just for DRAM access - well beyond the power envelope of a typical mobile device. Our goal in pruning networks is to reduce the energy required to run such large networks so they can run in real time on mobile devices. The model size reduction from pruning also facilitates storage and transmission of mobile applications incorporating DNNs.” P1 §1 ¶2).
However, Han1 does not explicitly disclose and wherein the computing unit is further configured to store the output gradients and the modified input data respectively in a weight cache and a data cache.

Han2 teaches: and wherein the computing unit is further configured to store the output gradients and the modified input data respectively in a weight cache and a data cache (“Our main insight is that, pruning and trained quantization are able to compress the network without interfering each other, thus lead to surprisingly high compression rate. It makes the required storage so small (a few megabytes) that all weights can be cached on chip instead of going to off-chip DRAM which is energy consuming. Based on “deep compression”, the EIE hardware accelerator Han et al. (2016) was later proposed that works on the compressed model, achieving significant speedup and energy efficiency improvement.” P2 ¶5).

Han1 and Han2 are both in the same field of endeavor of compressing neural networks through pruning and are analogous. Han1 teaches an exemplary neural network pruning system that stores elements including connections in a DMA module (DRAM). Han2 teaches caches on the chip can be used to store weights in a weight cache. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning system of Han1 by storing weights and data in caches as taught by Han2. One would be motivated to use caches as they are faster than DRAM (Han2 p2 ¶5).

Regarding claims 7 and 17, Han1 discloses: The neural network processor of claim 4, wherein the data modifier is connected to a memory and a direct memory access (DMA) module, wherein the data modifier is configured to store the weight values and the one or more output gradients in the memory, and wherein the computing unit is further configured to: read the weight values and the one or more output gradients from the memory in response to an instruction received from a controller (Figure 1, “While these large neural networks are very powerful, their size consumes considerable storage, memory bandwidth, and computational resources. For embedded mobile applications, these resource demands become prohibitive. Figure 1 shows the energy cost of basic arithmetic and memory operations in a 45nm CMOS process. From this data we see the energy per connection is dominated by memory access and ranges from 5pJ for 32 bit coefficients in on-chip SRAM to 640pJ for 32bit coefficients in off-chip DRAM [7]. Large networks do not fit in on-chip storage and hence require the more costly DRAM accesses. Running a 1 billion connection neural network, for example, at 20Hz would require (20Hz)(1G)(640pJ) = 12:8W just for DRAM access - well beyond the power envelope of a typical mobile device. Our goal in pruning networks is to reduce the energy required to run such large networks so they can run in real time on mobile devices. The model size reduction from pruning also facilitates storage and transmission of mobile applications incorporating DNNs.” P1 §1 ¶2).

Han1 does not explicitly disclose: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache.

Han2 teaches: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache (“Our main insight is that, pruning and trained quantization are able to compress the network without interfering each other, thus lead to surprisingly high compression rate. It makes the required storage so small (a few megabytes) that all weights can be cached on chip instead of going to off-chip DRAM which is energy consuming. Based on “deep compression”, the EIE hardware accelerator Han et al. (2016) was later proposed that works on the compressed model, achieving significant speedup and energy efficiency improvement.” P2 ¶5).

Regarding claims 22, Han1 discloses: he neural network processor of claim 21, wherein the data modifier is connected to a memory and a direct memory access (DMA) module, wherein the data modifier is configured to store the one or more output gradients received at the one or more output nodes from the next layer and the modified input data in the memory. 

However, Han1 does not explicitly disclose: and wherein the computing unit is further configured to store the output gradients and the modified input data respectively in a weight cache and a data cache.

Han2 teaches: and wherein the computing unit is further configured to store the output gradients and the modified input data respectively in a weight cache and a data cache (Figure 1, “While these large neural networks are very powerful, their size consumes considerable storage, memory bandwidth, and computational resources. For embedded mobile applications, these resource demands become prohibitive. Figure 1 shows the energy cost of basic arithmetic and memory operations in a 45nm CMOS process. From this data we see the energy per connection is dominated by memory access and ranges from 5pJ for 32 bit coefficients in on-chip SRAM to 640pJ for 32bit coefficients in off-chip DRAM [7]. Large networks do not fit in on-chip storage and hence require the more costly DRAM accesses. Running a 1 billion connection neural network, for example, at 20Hz would require (20Hz)(1G)(640pJ) = 12:8W just for DRAM access - well beyond the power envelope of a typical mobile device. Our goal in pruning networks is to reduce the energy required to run such large networks so they can run in real time on mobile devices. The model size reduction from pruning also facilitates storage and transmission of mobile applications incorporating DNNs.” P1 §1 ¶2).

Regarding claims 23, Han1 discloses: The neural network processor of claim 21, wherein the data modifier is connected to a memory and a direct memory access (DMA) module, wherein the data modifier is configured to store the weight values and the one or more output gradients in the memory, and wherein the computing unit is further configured to: read the weight values and the one or more output gradients from the memory in response to an instruction received from a controller (Figure 1, “While these large neural networks are very powerful, their size consumes considerable storage, memory bandwidth, and computational resources. For embedded mobile applications, these resource demands become prohibitive. Figure 1 shows the energy cost of basic arithmetic and memory operations in a 45nm CMOS process. From this data we see the energy per connection is dominated by memory access and ranges from 5pJ for 32 bit coefficients in on-chip SRAM to 640pJ for 32bit coefficients in off-chip DRAM [7]. Large networks do not fit in on-chip storage and hence require the more costly DRAM accesses. Running a 1 billion connection neural network, for example, at 20Hz would require (20Hz)(1G)(640pJ) = 12:8W just for DRAM access - well beyond the power envelope of a typical mobile device. Our goal in pruning networks is to reduce the energy required to run such large networks so they can run in real time on mobile devices. The model size reduction from pruning also facilitates storage and transmission of mobile applications incorporating DNNs.” P1 §1 ¶2).

However, Han1 does not explicitly disclose: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache.

Han2 teaches: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache (“Our main insight is that, pruning and trained quantization are able to compress the network without interfering each other, thus lead to surprisingly high compression rate. It makes the required storage so small (a few megabytes) that all weights can be cached on chip instead of going to off-chip DRAM which is energy consuming. Based on “deep compression”, the EIE hardware accelerator Han et al. (2016) was later proposed that works on the compressed model, achieving significant speedup and energy efficiency improvement.” P2 ¶5).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han1 in view of Ng (Sparse Autoencoder).

Regarding claims 4 and 14, Han1 does not explicitly disclose: The neural network processor of claim 2, wherein the computing unit is further configured to: multiply the one or more output gradients with the one or more weight values to generate one or more multiplication results, add the one or more multiplication results to generate an intermediate sum, multiply the intermediate sum with a learning rate to generate an intermediate multiplication result, and apply a derivative of an activation function to the intermediate multiplication result to generate one or more input gradients.

Ng teaches: multiply the one or more output gradients with the one or more weight values to generate one or more multiplication results, add the one or more multiplication results to generate an intermediate sum, multiply the intermediate sum with a learning rate to generate an intermediate multiplication result, and apply a derivative of an activation function to the intermediate multiplication result to generate one or more input gradients (
    PNG
    media_image1.png
    469
    567
    media_image1.png
    Greyscale
Ng p8).

Han1 and Ng are both in the same field of endeavor of neural networks and are analogous. Han1 discloses an exemplary neural network with pruning system. Ng teaches an exemplary backpropagation algorithm. It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the known backpropagation method to yield predictable results.


Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han1 in view of Ng and further in view of Han2.

Regarding claims 5 and 15, Han1 discloses: The neural network processor of claim 4, wherein the data modifier is connected to a memory and a direct memory access (DMA) module, wherein the data modifier is configured to store the weight values and the one or more output gradients in the memory, and wherein the computing unit is further configured to: read the weight values and the one or more output gradients from the memory in response to an instruction received from a controller.

However, Han1 does not explicitly disclose: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache.

Han2 teaches: and store the one or more output gradients and the weight values respectively in a weight cache and a data cache (“Our main insight is that, pruning and trained quantization are able to compress the network without interfering each other, thus lead to surprisingly high compression rate. It makes the required storage so small (a few megabytes) that all weights can be cached on chip instead of going to off-chip DRAM which is energy consuming. Based on “deep compression”, the EIE hardware accelerator Han et al. (2016) was later proposed that works on the compressed model, achieving significant speedup and energy efficiency improvement.” P2 ¶5).

Han1, Ng and Han2 are in the same field of endeavor of neural networks and are analogous. Han1 teaches an exemplary neural network pruning system that stores elements including connections in a DMA module (DRAM). Ng teaches exemplary backpropagation. Han2 teaches caches on the chip can be used to store weights in a weight cache. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning system of Han1 and Ng by storing weights and data in caches as taught by Han2. One would be motivated to use caches as they are faster than DRAM (Han2 p2 ¶5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 16542051 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-17 of U.S. Patent No. 11308398. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
US Patent 11308398
Claim 1
Claim 1
A neural network processor, comprising: 
a connection value generator of a data modifier configured to: 
receive one or more groups of input data and one or more weight values, 
generate one or more connection values based on the one or more weight values; and 
a pruning module of the data modifier configured to modify the one or more groups of input data based on the connection values.
A neural network processor, comprising:
a connection value generator circuit of a data modifier circuit configured to:
receive one or more groups of input data and one or more weight values,
generate one or more connection values based on the one or more weight values,
wherein each of the connection values indicates whether one of the weight values satisfies a predetermined condition, and
wherein the connection values are respectively generated based on a distance between input nodes corresponding to the one or more groups of input data; and
a pruning circuit of the data modifier circuit configured to modify the one or more groups of input data and the one or more weight values based on the connection values.
Claim 1 of the instant application is fully anticipated by claim 1 of the ‘398 patent.
Claim 11
Claim 1
A method for modifying data for neural networks, comprising: receiving, by a connection value generator of a data modifier, one or more groups of input data and one or more weight values; generating, by the connection value generator of the data modifier, one or more connection values based on the one or more weight values; and modifying, by a pruning module of the data modifier, the one or more groups of input data based on the connection values.
A neural network processor, comprising:
a connection value generator circuit of a data modifier circuit configured to:
receive one or more groups of input data and one or more weight values,
generate one or more connection values based on the one or more weight values,
wherein each of the connection values indicates whether one of the weight values satisfies a predetermined condition, and
wherein the connection values are respectively generated based on a distance between input nodes corresponding to the one or more groups of input data; and
a pruning circuit of the data modifier circuit configured to modify the one or more groups of input data and the one or more weight values based on the connection values.
Claim 11 of the instant application is fully anticipated by claim 1 of the ‘398 patent.
Claim 21
Claim 15
A neural network processor for training neural networks, comprising:

a connection value generator of a data modifier configured to:

receive one or more groups of input data and one or more weight values at one or more input nodes of a current layer,

generate one or more connection values based on the one or more weight values;













a pruning module of the data modifier configured to modify the one or more groups of input data based on the connection values; and

a computing unit configured to:

update the one or more weight values of the current layer based on the modified input data and one or more output gradients received at one or more output nodes of the current layer from a next layer,

calculate one or more input gradients of the current layer based on the weight values and the one or more output gradients, and

respectively multiply the modified input data with the weight values to generate one or more groups of output data at the one or more output nodes of the current layer.
A neural network processor for training neural networks, comprising:
a connection value generator circuit of a data modifier circuit configured to:
receive one or more groups of input data and one or more weight values at one or more input nodes of a current layer,
generate one or more connection values based on the one or more weight values,
wherein each of the connection values indicates whether one of the weight values satisfies a predetermined condition, and
wherein the connection values are respectively generated based on a distance between input nodes corresponding to the one or more groups of input data;
a pruning circuit of the data modifier circuit configured to modify the one or more groups of input data and the one or more weight values based on the connection values; and
a computing circuit configured to:
update the one or more modified weight values of the current layer based on the modified input data and one or more output gradients received at one or more output nodes of the current layer from a next layer,
calculate one or more input gradients of the current layer based on the modified weight values and the one or more output gradients, and
respectively multiply the modified input data with the modified weight values to generate one or more groups of output data at the one or more output nodes of the current layer.
Claim 21 of the instant application is fully anticipated by claim 15 the ‘398 patent.


Claims 2-7 and 12-17 of the instant application are fully anticipated by claims 2-7 of the ‘398 patent.
Claims 10 and 20 of the instant application are fully anticipated by claim 1 of the ‘398 patent.
Claims 22-23 of the instant application are fully anticipated by claims 16-17 of the ‘398 patent.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122